Kennard Law P.C. v High Speed Capital LLC (2021 NY Slip Op 06299)





Kennard Law P.C. v High Speed Capital LLC


2021 NY Slip Op 06299


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, AND CURRAN, JJ.


1024 CA 21-00473

[*1]KENNARD LAW P.C., DOING BUSINESS AS KENNARD LAW, AND ALFONSO KENNARD, PLAINTIFFS-APPELLANTS,
vHIGH SPEED CAPITAL LLC, DEFENDANT-RESPONDENT. 


AMOS WEINBERG, GREAT NECK, FOR PLAINTIFFS-APPELLANTS.
STEIN ADLER DABAH & ZELKOWITZ, LLP, NEW YORK CITY (CHRISTOPHER R. MURRAY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered December 15, 2020. The judgment dismissed the action. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court